Citation Nr: 0729238	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-41 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for psychiatric disability on the basis 
that no new and material evidence had been submitted to 
reopen a claim for this benefit.  

In an April 1999 rating decision, the RO denied service 
connection for psychiatric disability on the basis that the 
claim was not well grounded.  In August 1999, the veteran 
filed a statement that cited the April 1999 RO letter 
notifying him that his claim was denied and challenged the 
determination, which the Board finds was a timely Notice of 
Disagreement  See 38 C.F.R. § 20.201 (1999).  In April 2000, 
the RO readjudicated the claim and confirmed and continued 
the denial on the basis that the claim was not well grounded; 
however, because the RO did not issue the veteran a Statement 
of the Case, the claim remained pending when, in April 2003, 
the veteran filed his instant application for psychiatric 
disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 
(2007); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  As 
such, the Board will consider the claim on a de novo basis on 
appeal from the RO's April 1999 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he had a "nervous breakdown" 
during service and was treated at the Wurzburg Army Hospital 
while stationed in Germany in April 1977.  Although the RO 
has previously sought records of the veteran's treatment at 
this Army facility, because it sought records of his care 
from April 1, 1977, to June 17, 1999, the request was denied 
because the time frame was too broad.  To date, however, 
these pertinent service records have not been associated with 
the claims folder, and thus the Board has no discretion and 
must remand this claim.

In addition, VA treatment records show that the veteran has 
sought disability benefits from the Social Security 
Administration (SSA).  As such, VA is obliged to attempt to 
obtain and consider any SSA records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2006); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Thus, for this reason as well, the Board must remand this 
claim.

Finally, the veteran reports having psychiatric disability 
since his period of service.  Consistent with his contention, 
the veteran's service personnel records show that his 
military occupational specialty was hawk missile crewman and 
that he was disqualified for assignment due to nuclear surety 
provisions, which is consistent with his report that he was 
medically discharged due to psychiatric disability.  See AR 
50-5.  Further, the record shows that the veteran is 
currently diagnosed as having psychiatric disability.  In 
light of the above, the Board finds that a VA examination is 
necessary to determine whether he has a current psychiatric 
disability that is related to or had its onset during 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), or other agency as appropriate, 
to obtain any outstanding mental 
hygiene records relating to the 
veteran's treatment at Wurzburg Army 
Hospital from April to June 1977, as 
well as his Official Military Personnel 
File (OMPF).  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  The AMC should request, directly 
from the SSA, complete copies of any 
medical records related to a claim 
asserted by the veteran for disability 
benefits from that agency, as well as 
any disability determination made by 
SSA.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

3.  The AMC should associate records of 
the veteran's post-service treatment 
for psychiatric disability.  This 
should specifically include records of 
his care at the Daytona Beach, Florida, 
VA Medical Center, dated since service, 
and particularly, since 1999.  If the 
search for these records is negative, 
that should be noted and the veteran 
must be informed in writing.  

4.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  The examiner must opine as 
to whether it is at least as likely as 
not that any psychiatric disability 
found to be present is related to or 
had its onset during service.  In doing 
so, the examiner must comment on the 
veteran's report regarding the onset 
and continuity of psychiatric problems 
since service.  The rationale for all 
opinions expressed should be provided.

5.  The AMC should readjudicate the 
merits of the veteran's claim.  If the 
benefit sought on appeal is not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

